Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/21 and 10/26/22 was before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) #1-4, 6-9, 11-15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KAMINGA, (U.S Pub. No. 2020/0035694 A1), hereinafter referred to as “Kaminga”.

Kaminga shows, with respect to claim #1, method for forming a device, comprising: forming a film stack (fig. #4, item 132, 142) (paragraph 0209, 0218) on a substrate (fig. #4, item 8) (paragraph 0188), wherein the film stack comprises a plurality of alternating layers of oxide layers (fig. #4, item 132) (paragraph 0211) and nitride layers (fig. #4, item 142) (paragraph 0213) and has a stack thickness (paragraph  0211); etching the film stack to a first depth to form a plurality of openings between a plurality of structures (fig. #57a, item 281), wherein each structure has a sidewall and each opening has a bottom, wherein the first depth is less than the stack thickness, and wherein each opening has an aspect ratio of greater than 50 relative to the first depth (paragraph 0366); depositing an etch protection liner comprising amorphous-silicon on the sidewalls and the bottoms (fig, #58a, item 0369); removing the etch protection liner from at least the bottoms of the openings; forming a plurality of holes by etching the film stack in the openings to further extend each bottom of the openings to a second depth of the hole; and removing the etch protection liner from the sidewalls (fig. #58b; paragraph 0371). 

The Examiner notes that Kaminga does not explicitly state wherein each opening has an aspect ratio of greater than 50 relatives to the first depth. However, the Examiner notes nowhere in the present claim language has it been shown where the ratio of the thickness to width is critical to the method of producing the device. Thus, the applicant has not established the critical nature wherein each opening has an aspect ratio of greater than 50 relatives to the first depth.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein each opening has an aspect ratio of greater than 50 relatives to the first depth, into the method of Kaminga, with the motivation this allows the design choice of preference that is not critical to the method.

Kamingo shows, with respect to claim #2, a method a pattern (fig. #57a, item 281)(paragraph 0369) is used as an etch mask to provide a first cavities (fig. #57c, item 541) (paragraph 0367).

The Examiner notes that Kamingo does not explicitly state wherein each opening has an aspect ratio of greater than 100 to about 500 relatives to the first depth. However, the Examiner notes nowhere in the present claim language has it been shown where the ratio of the thickness to width is critical to the method of producing the device. Thus, the applicant has not established the critical nature wherein each opening has an aspect ratio of greater than 50 relatives to the first depth.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Furthermore, the term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from greater than 100 to about 500 in order to be considered “about” greater than 100 to about 500. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is greater than 100 to about 500) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a method wherein each opening has an aspect ratio of greater than 100 to about 500 relatives to the first depth, into the method of Kaminga, with the motivation this allows the design choice of preference that is not critical to the method.

Kamingo shows with respect to claim #3, a method of depositing a sacrificial liner layer (fig. 58a, item 543L) within the trenches (fig. #57c, item 541) (paragraph 0369)

The Examiner notes that Kamingo does not explicitly state wherein a thickness of the etch protection liner deposited on the bottoms of the openings is less than a thickness of the etch protection liner deposited on the sidewalls. However, the Examiner notes nowhere in the present claim language has it been shown wherein a thickness of the etch protection liner deposited on the bottoms of the openings is less than a thickness of the etch protection liner deposited on the sidewalls is critical to the method of producing the device. Thus, the applicant has not established the critical nature wherein a thickness of the etch protection liner deposited on the bottoms of the openings is less than a thickness of the etch protection liner deposited on the sidewalls.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein a thickness of the etch protection liner deposited on the bottoms of the openings is less than a thickness of the etch protection liner deposited on the sidewalls, into the method of Kaminga, with the motivation this allows the design choice of preference that is not critical to the method.

Kamingo shows, with respect to claim #4, a method wherein the etch protection liner is deposited by a thermal chemical vapor deposition (CVD) process (paragraph 0369).

Kamingo shows, with respect to claim #6, a method wherein the etch protection liner has a thickness of about 1 nm to about 50 nm (paragraph 0369).

The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from about 1 nm to about 50 nm in order to be considered “about” (1 nm to about 50 nm ). The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target about 1 nm to about 50 nm and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Kamingo shows, with respect to claim #7, a method wherein the etch protection liner has a thickness of about 2 nm to about 10 nm (paragraph 0369).

The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from about 2 nm to about 10 nm in order to be considered “about” [2 nm]. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is about 2 nm to about 10 nm) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Kamingo shows, with respect to claim #8, a method wherein the insulator layer (fig. #3, item 132) and the sacrificial material layers (fig. #3, item 142) may range in thickness from 20nm to 50nm and that the number of pairs may range from 2 to 1,024 (paragraph 0215), wherein greater numbers can be used at the description of the design without departing from the method of production (paragraph 0215).

The Examiner notes that Kamingo fails to state explicitly that the range of stack thickness is in a range of about 1pM to about 10pM. However, the Examiner takes the position that the applicant has not established the critical nature a range of stack thickness is in a range of about 1pM to about 10pM. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Furthermore, The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from about 1pM to about 10pM in order to be considered “about” 1pM to “about” 10pM. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is about 1pM to about 10pM) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Kamingo shows, with respect to claim #9, a method wherein the insulator layer (fig. #3, item 132) and the sacrificial material layers (fig. #3, item 142) may range in thickness from 20nm to 50nm and that the number of pairs may range from 2 to 1,024 (paragraph 0215), wherein greater numbers can be used at the description of the design without departing from the method of production (paragraph 0215).
The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from about 20 pairs to about 200 pairs in order to be considered “about” 20 pairs to “about” 200 pairs. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is from about 20 pairs to about 200 pairs) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Kamingo shows, with respect to claim #11, a method wherein the insulator layer (fig. #3, item 132) and the sacrificial material layers (fig. #3, item 142) may range in thickness from 20nm to 50nm and that the number of pairs may range from 2 to 1,024 (paragraph 0215), wherein greater numbers can be used at the description of the design without departing from the method of production (paragraph 0215).

The Examiner notes that Kamingo fails to state explicitly that the second depth is in a range of about 1 pM to about 10 pM. However, the Examiner takes the position that the applicant has not established the critical nature the second depth is in a range of about 1 pM to about 10 pM to the method of the claim invention. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Furthermore, The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from about 1 pM to about 10 pM in order to be considered “about” 1 pM to “about” 10 pM. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is about 1 pM to about 10 pM) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Kaminga shows, with respect to claim #12, a method wherein each of the holes/cavities (paragraph 0371) is a memory hole or a word line slit (paragraph 0178).

Kaminga shows, with respect to claim #13, a method for forming a device, comprising: forming a film stack (fig. #4, item 132, 142) (paragraph 0209, 0218) on a substrate (fig. #4, item 8) (paragraph 0188), wherein the film stack comprises a plurality of alternating layers of oxide layers (fig. #4, item 132) and nitride layers (fig. #4, item 142) and has a stack thickness(paragraph 0211); forming a patterned hard mask on the film stack (paragraph 0217); etching the film stack to a first depth to form a plurality of openings between a plurality of structures (paragraph 0366), wherein each structure has a sidewall and each opening has a bottom, wherein the first depth is less than the stack thickness (fig. #57c, area of item 541) (paragraph 0366-0367),; depositing an etch protection liner comprising amorphous-silicon on the sidewalls and the bottoms by a thermal chemical vapor deposition (CVD) process (paragraph 0369), wherein the etch protection liner has a thickness of about 1 nm to about 50 nm (paragraph 0369); removing the etch protection liner from at least the bottoms of the openings (fig. #58b) (paragraph 0371); forming a plurality of holes by etching the film stack in the openings to further extend each bottom of the openings to a second depth of the hole (fig. #58b, item 545’) (paragraph 0371); and removing the etch protection liner from the sidewalls (fig. #58c) (paragraph 0372).

The Examiner notes that Kaminga does not explicitly state wherein each opening has an aspect ratio of greater than 100 relative to the first depth. However, the Examiner notes nowhere in the present claim language has it been shown where the ratio of the thickness to width is critical to the method of producing the device. Thus, the applicant has not established the critical nature wherein each opening has an aspect ratio of greater than 100 relative to the first depth. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13, a method wherein each opening has an aspect ratio of greater than 100 relative to the first depth, into the method of Kaminga, with the motivation this allows the design choice of preference that is not critical to the method.

Kamingo shows, with respect to claim #14, a method a pattern (fig. #57a, item 281)(paragraph 0369) is used as an etch mask to provide a first cavities (fig. #57c, item 541) (paragraph 0367).

The Examiner notes that Kamingo does not explicitly state wherein each opening has an aspect ratio of about 120 to about 500 relative to the first depth. However, the Examiner notes nowhere in the present claim language has it been shown where the ratio of the thickness to width is critical to the method of producing the device. Thus, the applicant has not established the critical nature wherein each opening has an aspect ratio of about 120 to about 500 relative to the first depth. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
 Furthermore, the term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from greater than 120 to about 500 in order to be considered “about” greater than 120 to about 500. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is greater than about 120 to about 500) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14, a method about 120 to about 500, into the method of Kaminga, with the motivation this allows the design choice of preference that is not critical to the method.


Kamingo shows with respect to claim #15, a method of depositing a sacrificial liner layer (fig. 58a, item 543L) within the trenches (fig. #57c, item 541) (paragraph 0369)

The Examiner notes that Kamingo does not explicitly state wherein a thickness of the etch protection liner deposited on the bottoms of the openings is less than a thickness of the etch protection liner deposited on the sidewalls. However, the Examiner notes nowhere in the present claim language has it been shown wherein a thickness of the etch protection liner deposited on the bottoms of the openings is less than a thickness of the etch protection liner deposited on the sidewalls is critical to the method of producing the device. Thus, the applicant has not established the critical nature wherein a thickness of the etch protection liner deposited on the bottoms of the openings is less than a thickness of the etch protection liner deposited on the sidewalls.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #15, a method wherein a thickness of the etch protection liner deposited on the bottoms of the openings is less than a thickness of the etch protection liner deposited on the sidewalls, into the method of Kaminga, with the motivation this allows the design choice of preference that is not critical to the method.

Kamingo shows, with respect to claim #17, a method wherein the etch protection liner has a thickness of about 2 nm to about 20 nm (paragraph 0369).

The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from about 2 nm to about 20 nm in order to be considered “about” (2 nm to about 20 nm ). The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target about 2 nm to about 20 nm and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Kamingo shows, with respect to claim #19, a method wherein the insulator layer (fig. #3, item 132) and the sacrificial material layers (fig. #3, item 142) may range in thickness from 20nm to 50nm and that the number of pairs may range from 2 to 1,024 (paragraph 0215), wherein greater numbers can be used at the description of the design without departing from the method of production (paragraph 0215).

The Examiner notes that Kamingo fails to state explicitly that the range of stack thickness is in a range of about 1pM to about 10pM. However, the Examiner takes the position that the applicant has not established the critical nature a range of stack thickness is in a range of about 1pM to about 10pM. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Furthermore, The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from about 1pM to about 10pM in order to be considered “about” 1pM to “about” 10pM. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is about 1pM to about 10pM) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

//
Claim #5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMINGA, (U.S Pub. No. 2020/0035694 A1), hereinafter referred to as “Kaminga” as shown in the rejection of claim #1 above and in view of Trivedi et al., (U.S. Pat. No. 2006/0043521), hereinafter referred to as " Trivedi ".

Kaminga substantially shows the claimed invention including providing an a-Si liner that deposited within a trench as shown in the rejection of claim #1 above. 

Kaminga fails to show, with respect to claim #5, a method wherein the thermal CVD process comprises exposing the sidewalls and the bottoms to a process gas comprising a silicon precursor selected from the group consisting of silane, disilane, trisilane, tetrasilane, and any combination thereof.

Trivedi teaches, with respect to claim #5, a method wherein a nitride liner is formed by a CVD process using silicon precursors that includes silane compounds (paragraph 0034).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein the thermal CVD process comprises exposing the sidewalls and the bottoms to a process gas comprising a silicon precursor selected from the group consisting of silane, disilane, trisilane, tetrasilane, and any combination thereof, into the method of Kaminga, with the motivation that the combination of these two precursors provides an excellent layer at relatively low temperatures, as taught by Trivedi.

Kaminga fails to show, with respect to claim #16, a method wherein the thermal CVD process comprises exposing the sidewalls and the bottoms to a process gas comprising a silicon precursor selected from the group consisting of silane, disilane, trisilane, tetrasilane, and any combination thereof.

Trivedi teaches, with respect to claim #16, a method wherein a nitride liner is formed by a CVD process using silicon precursors that includes silane compounds (paragraph 0034).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16, a method wherein the thermal CVD process comprises exposing the sidewalls and the bottoms to a process gas comprising a silicon precursor selected from the group consisting of silane, disilane, trisilane, tetrasilane, and any combination thereof, into the method of Kaminga, with the motivation that the combination of these two precursors provides an excellent layer at relatively low temperatures, as taught by Trivedi.


///
Claim #10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMINGA, (U.S Pub. No. 2020/0035694 A1), hereinafter referred to as “Kaminga” and in view of Wu et al., (U.S. Pat. No. 2022/0051938), hereinafter referred to as "Wu".

Kaminga substantially shows the claimed invention as shown in the rejection above. 
Kaminga fails to show, with respect to claim #10, a method wherein each of the openings and each of the holes independently have a width of about 1 nm to about 3,000 nm.

Wu teaches, with respect to claim #10, a method wherein trenches are etched in the metal-free stack wherein the width of the trench is between about 30 nm and about 200 nm (paragraph 0103).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein each of the openings and each of the holes independently have a width of about 1 nm to about 3,000 nm, into the method of Kaminga, with the motivation provides uniform electrical attributes throughout the entire surface of the inner trench, as taught by Wu.

Kaminga fails to show, with respect to claim #18, a method wherein each of the openings and each of the holes independently have a width of about 1 nm to about 3,000 nm.

Wu teaches, with respect to claim #18, a method wherein trenches are etched in the metal-free stack wherein the width of the trench is between about 30 nm and about 200 nm (paragraph 0103).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18, a method wherein each of the openings and each of the holes independently have a width of about 1 nm to about 3,000 nm, into the method of Kaminga, with the motivation provides uniform electrical attributes throughout the entire surface of the inner trench, as taught by Wu.

////

Claim #20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMINGA, (U.S Pub. No. 2020/0035694 A1), hereinafter referred to as “Kaminga” and in view of Blanquart et al., (U.S. Pat. No. 2021/0020431), hereinafter referred to as "Blanquart".

Kaminga shows, with respect to claim #20, a device comprising: a film stack (fig. #4, item 132, 142) (paragraph 0209, 0218) disposed on a substrate (fig. #4, item 8) (paragraph 0188), wherein the film stack comprises a plurality of alternating layers of oxide layers (fig. #4, item 132) (paragraph 0211) and nitride layers (fig. #4, item 142) (paragraph 0213) and has a stack thickness (paragraph 0213); a patterned hard mask disposed on an upper surface of the film stack (paragraph 0217); a plurality of openings (fig. #57c, item 541) having a first depth disposed between a plurality of structures, wherein each structure has a sidewall and each opening has a bottom, wherein the first depth is less than the stack thickness(paragraph 0366-0367), and an etch protection liner (fig, #58a, item 543L) comprising amorphous-silicon disposed on the patterned hard mask, the sidewalls, and the bottoms, wherein the etch protection liner has a thickness of about 1 nm to about 50 nm (paragraph 0369).

The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from about 1 nm to about 50 nm in order to be considered “about” 1 nm to “about” 50 nm. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is about 1 nm to about 50 nm) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Kaminga substantially shows the claimed invention as shown in the rejection above. 

Kaminga fails to show, with respect to claim #20, a device and wherein each opening has an aspect ratio of greater than 100 relative to the first depth.

Blanquart teaches, with respect to claim #20, a device wherein the trench has a high aspect ratio of about 15 to about 150 (paragraph 0033).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a device and wherein each opening has an aspect ratio of greater than 100 relative to the first depth, into the method of Kaminga, with the motivation this provides smaller structures that can used to produce higher/wider communications in smaller devices, as taught by Blanquart.



EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andre’ Stevenson Sr./
Art Unit 2816
11/02/2022
/MONICA D HARRISON/            Primary Examiner, Art Unit 2815